                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


COALITION TO SAVE THE
MENOMINEE RIVER, INC.,

                        Plaintiff,

        v.                                                      Case No. 18-C-1798

U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                        Defendants,

and

AQUILA RESOURCES, INC.

                        Intervenor-Defendant.


                                               ORDER


        On November 13, 2018, Plaintiff Coalition to Save the Menominee River, Inc. filed this

action against Defendants U.S. Environmental Protection Agency, Administrator Andrew Wheeler,

U.S. Army Corps of Engineers, and Dr. Mark Esper, Secretary of the United States Army.

Intervenor-Defendant Aquila Resources, Inc. intervened in this action on March 15, 2019.

Defendants and Intervenor-Defendant filed motions to dismiss Plaintiff’s claims on March 26, 2019.

In addition to filing a response to the motions, Plaintiff filed its first amended complaint as a matter

of course pursuant to Federal Rule of Civil Procedure 15(a).

        Generally, the filing of an amended complaint renders moot any pending motion to dismiss.

See, e.g., Lim v. Central DuPage Hosp., 972 F.2d 758, 762 (7th Cir. 1992) (noting trial judge’s

denial of pending motion to dismiss as moot in light of amended complaint); Johnson v. Dossey,
515 F.3d 778, 780 (7th Cir. 2008) (“When an amended complaint is filed, the prior pleading is

withdrawn and the amended pleading is controlling.”). Accordingly, the motions to dismiss (Dkt.

Nos. 14, 16) are DENIED as moot.

       SO ORDERED this 18th day of April, 2019.

                                           s/ William C. Griesbach
                                           William C. Griesbach, Chief Judge
                                           United States District Court




                                              2
